UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1301


JOHN CHARLES SCOTCHEL, JR.,

                Debtor - Appellant,

          and

HELEN HOLLAND SCOTCHEL,

                Debtor,

          v.

MARTIN PATRICK SHEEHAN, Trustee of the Bankruptcy Estate of
John C. Scotchel, Jr., and Helen H. Scotchel,

                Trustee - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.      Irene M. Keeley,
District Judge. (1:13-cv-00161-IMK; 1:12-bk-00009)


Submitted:   October 28, 2014               Decided:   November 14, 2014


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Charles Scotchel, Jr., Morgantown, West Virginia, for
Appellant.    Martin P. Sheehan, SHEEHAN & NUGENT, P.L.L.C.,
Wheeling, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             John    Charles    Scotchel,     Jr.,    appeals       the     district

court’s order affirming the bankruptcy court’s order sustaining

the trustee’s objection and finding that the entire amount of a

contingency    fee    award     was    properly   includable    in        Scotchel’s

bankruptcy    estate.     We     have   reviewed     the   record    included     on

appeal, as well as the parties’ briefs, and find no reversible

error.   Accordingly, we affirm on the reasoning of the courts

below.   Scotchel v. Sheehan, Nos. 1:13-cv-00161-IMK; 1:12-bk-

00009 (N.D. W. Va.        Mar. 3, 2014; June 25, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials    before    this       court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         3